Citation Nr: 9931991	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  96-45 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Survivors'/Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from March 1969 to January 1991.  He died on November 
[redacted], 1995.  The appellant is the widow of the deceased 
veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in April 
1999.

The appellant was a no-show for a Travel Board hearing 
scheduled on April 7, 1999.  No further action is required to 
address this matter as she has not explained why she failed 
to appear or has she requested another hearing.

It is noted that the veteran filed a claim in May 1995 for 
service connection for colon cancer and an increased rating 
for his service-connected low back disability; however, he 
did not respond to the RO's development letter for that claim 
issued in June 1995 and, as a result, no further 
developmental or adjudicative action were taken by the RO 
with respect to the claim.  As mentioned above, the veteran 
expired in November 1995.  As a notice of disagreement was 
never filed by the veteran in response to the RO's 
nonadjudication of the claim or was a claim for accrued 
benefits initiated by the appellant within a year of his 
death, no further action to address this matter is required 
by the Board.

FINDINGS OF FACT

1.  The veteran served on active duty in the U. S. Air Force 
for over twenty years before retiring from such service in 
January 1991.

2.  Copies of service personnel records in the file reflect 
that the veteran had active service in the Republic of 
Vietnam during the Vietnam era.

3.  During his lifetime, the veteran was rated a combined 10 
percent disabled since February 1, 1991, for service-
connected mechanical low back pain (10 percent), residuals of 
a right foot fracture injury (zero percent), and residuals of 
an eye injury (zero percent).

4.  The veteran's service medical records are entirely 
negative for complaints, treatment or diagnosis of any 
carcinomas of the colon, liver or other organ.

5.  The veteran died in November 1995, at the age of 46, due 
to widely metastatic adenocarcinoma of the colon.  Surgery in 
early 1995 to treat his condition revealed extensive liver 
metastases.  The death certificate indicated that the 
approximate interval between onset of his colon cancer and 
his death was six months.

6.  At the time of his death, the veteran did not have a 
disability recognized by VA as causally related to carcinomas 
of the colon or liver.

7.  The appellant has presented no competent medical evidence 
linking the cause of the veteran's death to any event or 
etiology in service, including any medical infirmities he was 
treated for during service, any of his service-connected 
disabilities or a secondary or aggravation basis, or to 
exposure to herbicide agents (Agent Orange) used in Vietnam.

8.  The veteran was honorably discharged from service in 
January 1991, but he did not have a permanent total service-
connected disability during his lifetime and it is not 
established that his death was due to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death due to exposure to herbicide agents used in 
Vietnam, or on any other basis, is not well grounded and 
there is no further statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  Legal entitlement to Survivors'/Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, is not established.  38 U.S.C.A. §§ 3501, 3510 (West 
1991); 38 C.F.R. §§ 3.807, 21.3021 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of the Veteran's Death

Law and Regulations Governing Well-Grounded Claims

The initial step in adjudication of claims and appeals is to 
determine whether a claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is related to an 
event or incident of service.  It requires evidence relevant 
to the requirements for service connection and of sufficient 
weight to make the claim plausible and capable of 
substantiation.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The kind of 
evidence needed to make a claim well grounded depends upon 
the types of issues presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  For some factual issues, 
competent lay evidence may be sufficient; however, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Grottveit, 5 Vet. App. 91, 93.

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).  The service-connected disability will be considered 
as the principal cause of death when such disability, singly 
or jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  It is not sufficient to show that the 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  Id.

Law and Regulations Pertaining to Herbicide (Agent Orange) 
Exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  38 U.S.C.A. § 1116 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.309(e) (1999).  The specified 
diseases are chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
Porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  The term "soft-
tissue sarcoma" includes the following:  Adult fibrosarcoma; 
dermatofibrosarcoma protuberans; malignant fibrous 
histiocytoma; liposarcoma; leiomyosarcoma; epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymona; angiosarcoma; proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma; malignant giant cell 
tumor of tendon sheath; malignant schwannoma; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and, malignant 
ganglioneuroma.  Id.

If a veteran who served in Vietnam during the Vietnam era 
develops a disease listed as associated with Agent Orange 
exposure, exposure to Agent Orange will be presumed unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6) (iii).  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  Id.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  Id.

In addition, presumptive service connection for the diseases 
listed under 38 C.F.R. § 3.309(e) requires that such diseases 
shall have become manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6) (ii) as amended by 61 Fed. Reg. No. 
217, 57586-57589.  The presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for any 
condition other than those for which the Secretary has 
specifically determined that a presumption of service 
connection is warranted.  See National Academy of Sciences 
report, "Veterans and Agent Orange:  Update 1996," dated 
March 14, 1996.

Notwithstanding the foregoing, the Board notes that a 
claimant is not precluded from establishing service 
connection for diseases subject to presumptive service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The Board finds that 
the holding in Combee is applicable to the facts in this 
case.  Service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  In addition, service 
connection for certain "chronic diseases," e.g., malignant 
tumors, may be granted on a presumptive basis if shown to be 
compensably disabling within a year after service.  
38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Service connection may also be granted for any 
disability diagnosed after discharge, when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

Analysis

The veteran expired by natural causes on November [redacted], 
1995; the cause of death, as noted on the Certificate of Death 
was widely metastatic adenocarcinoma of the colon.  He was 46-
years old.  The death certificate does not list any 
conditions as being due to or the consequence of the 
veteran's death by metastatic colon cancer.  The approximate 
interval between onset of his colon cancer and his death was 
six months.  The veteran died at home and no autopsy was 
performed.

Copies of service personnel records in the file reflect that 
the veteran had active service in the Republic of Vietnam 
during the Vietnam era.  During his lifetime, the veteran was 
rated a combined 10 percent disabled since February 1, 1991, 
for service-connected mechanical low back pain (10 percent), 
residuals of a right foot fracture injury (zero percent), and 
residuals of an eye injury (zero percent).  Service records 
detail treatment for these conditions.  However, his service 
medical records are entirely negative for complaints, 
treatment or diagnosis of any carcinomas of the colon, liver 
or other organ.

Post-service medical records from Drs. Feldmann and Lightfoot 
disclose that his colon cancer was first diagnosed and 
treated in 1995.  Surgery in early 1995 to treat his 
condition revealed extensive liver metastases.  The appellant 
testified on appeal in September 1998 that she believed the 
veteran's colon cancer was caused by his exposure to 
herbicide agents used in Vietnam in 1969-70.  She indicated 
that his job in Vietnam as a jet aircraft corrosion painter 
and washer caused him to come into contact with Agent Orange-
type herbicides.  She also testified to treatment by the 
aforementioned Drs. Feldmann and Lightfoot which resulted in 
the Board's remand in April 1999 to provide her an 
opportunity to submit additional medical records from those 
physicians or authorize VA to obtain them directly.  The RO 
complied with the Board's remand instructions when it sent a 
development letter to the appellant in May 1999.  However, to 
date, no response to this inquiry was made by the appellant.  
There are of record some statements dated in 1995 and 1996 
from Drs. Feldmann and Lightfoot, but these statements only 
described the treatment provided to the veteran for his colon 
cancer in early 1995.  Dr. Lightfoot stated that the 
veteran's death was due to metastatic colon cancer.  Other 
than an Air Force base hospital report dated in August 1991 
showing treatment for his complaints of low back pain, there 
are no additional post-service medical records.

None of the medical records from the post-service period 
reflect any physician's diagnosis or commentary relating the 
cause of the veteran's death by colon cancer to an incident 
or event of his military service.

On the basis of the relevant facts in this case, the Board 
concludes the appellant's claim of service connection for the 
cause of the veteran's death is not well grounded.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995) (where determinative 
issue involves either medical etiology or medical diagnosis, 
competent medical evidence is required to fulfill well-
grounded-claim requirements for veterans benefits).  As 
detailed above, there is no competent medical evidence of 
record which supports an etiological relationship between any 
condition the veteran was treated for in service and the 
subsequent development of metastatic colon cancer four years 
after service.  In summary, no medical evidence of record 
links the cancer condition that caused the veteran's death to 
any event or etiology of service.  See Beausoleil v. Brown, 
8 Vet. App. 459, 464 (1996) (with respect to medical nexus 
for well groundedness, the claimant must supply objective 
medical evidence to support claim); cf. Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (presentation of well-grounded claim 
triggers necessity to seek medical evidence to verify or not 
verify claim provided, medical evidence already of record 
supports claim on the nexus question).

However, the appellant primarily contends that her husband's 
death due to colon cancer developed as a consequence of 
exposure to herbicide agents while he served in Vietnam 
during the Vietnam era.  Service records confirm that the 
veteran was in Vietnam in 1969.  However, the Board notes 
that cancers of the colon and liver that have been diagnosed 
in this case are not among the diseases for which service 
connection may be presumed under section 1116 of title 38, 
nor are these forms of cancer among the list of diseases 
associated with exposure to Agent Orange found under 
38 C.F.R. § 3.309(e).  Consequently, the application of the 
pertinent legal authority does not permit the grant of 
service connection on a presumptive basis since there is no 
regulatory presumption of a connection between herbicide 
exposure and these types of cancer.

Further, application of 38 U.S.C.A. § 1154(b) (West 1991) is 
not germane to this case as a factual matter involving any 
events or incidents of the veteran's military experiences in 
Vietnam is not in dispute.  As the veteran did not have one 
of the enumerated Agent Orange-presumptive diseases, service 
connection is not warranted.

Furthermore, as there is no competent medical evidence 
establishing an etiological connection between herbicide or 
Agent Orange exposure and the development of his colon/liver 
cancers in 1995 and his eventual death by this disease in 
November 1995, service connection on direct-aggravation-
presumptive bases under 38 C.F.R. §§ 3.303, 3.306, 3.307 for 
a cancer disease is not warranted as well.  Combee, 34 F.3d 
1039 (Fed.Cir. 1994).  As noted above, the interval between 
the onset of his cancer and death was listed on the death 
certificate as six months.  In this regard, the appellant's 
assertions of medical causation concerning the circumstances 
of her husband's death are not probative because lay persons 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993); Grottveit, 5 Vet. App. 91 (1993); 
Espiritu, 2 Vet. App. 492 (1992).  Consequently, the claim is 
not well grounded.  Caluza, 7 Vet. App. 498, 506 (1995).

Where the appellant has not met this burden, the VA has no 
further duty to assist her in developing facts pertinent to 
her claim, including no duty to solicit a medical opinion.  
38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his or her application.  This obligation depends 
on the particular facts of the case and the extent to which 
the claimant has been advised of the evidence necessary to 
well ground a claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the Board finds that VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete her application for VA benefits.  
Nothing in the record suggests the existence of evidence that 
might well ground this claim.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained) and Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA "duty" is just what it states, a duty 
to assist, not a duty to prove a claim).  It is not shown nor 
contended that additional relevant evidence exists that would 
serve to well ground this claim.

Accordingly, the Board must deny the appellant's claim of 
service connection for the cause of the veteran's death as 
not well grounded.

II.  Basic Eligibility for Survivors'/Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code

For the purposes of educational assistance under 38 U.S.C. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met: 
(1) The veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability.  
See 38 C.F.R. § 3.807(a) (1999); see also 38 U.S.C.A. 
§§ 3501, 3510 (West 1991) and 38 C.F.R. § 21.3021 (1999).  As 
none of these conditions are applicable to the facts in this 
case, the Board must deny the appellant's claim for these 
benefits.  Review of the record discloses that the veteran 
was honorably discharged from service in January 1991, but he 
did not have a permanent total service-connected disability 
during his lifetime and it is not established that his death 
was due to a service-connected disability.  Hence, none of 
the basic eligibility requirements for Chapter 35 educational 
assistance benefits are met.

The Board is bound by the regulations of the Department.  
38 U.S.C.A. § 7104(c) (West 1991).  Thus, for the reasons 
stated above, the Board has no legal authority to grant 
educational assistance benefits under Chapter 35.  Where the 
law and not the evidence is dispositive of the issue before 
the Board, the claim is denied because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Walker v. Brown, 8 Vet. App. 356 (1995) (in statutory 
interpretation, if the plain meaning of a statute is 
discernible, that plain meaning must be given effect) and 
Tallman v. Brown, 7 Vet. App. 453, 464-65 (1995) (regulatory 
provisions entitled to deference if not in conflict with 
statute).  Accordingly, the appeal as to this issue must 
fail.


ORDER

The appellant having failed to submit a well-grounded claim, 
entitlement to service connection for the cause of the 
veteran's death is denied.

Basic eligibility for Survivors'/Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, is not established; the appellant's claim for these 
benefits is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

